Title: To James Madison from William Willis, 9 March 1801
From: Willis, William
To: Madison, James


					
						Respected Sir,
						Norfolk Virginia March 9th. 1801
					
					I arrived at this place last Evening from Spain, France, England and Martinique Having left Spain about the Middle of Decr., Paris the latter End of Decr., London the begining of Jan’y. and Martinique the 18th. of Last Month.  And altho I presume I have but little information that will be any ways interesting or that will be later than the information you must have had from the different places through which I have pass’d; yet I shall state this which apper’d to me as worthy of note, at the diffirent stages of my journey—but must be as short as possible on account of a hurt I have Rec’d in my right hand.
					When I left Barcelona nothing new had occurrd respecting the affairs of Tripoly, but I had reason to believe that No American Vessell had been Taken by the Cruizers of that state at that period, and there is but little danger from them as long as a squadron of American frigates remain in the Mideterranean, as it is very probable the Cruizers of this Power will remain in Port.
					The affairs between the United States and Spain seem’d to wear as favorable an aspect when I left Spain; as it had for some time past. But there was not time to know the result of the arrival of Mr. Pinckney.
					In travelling through the south of France I was much affected at the sight of the Calamity caus’d by an innundation of the low ground which has destroyd much wheat, both in the barns and in the ground.  Many Villages I pass’d through I found the people driven out of their houses by the water being above the lower floor.  This no doubt will cause a scarcity of Bread which had already begun to rise in price.
					At Lyon I found a very large Concourse of People from Itally and all parts of France  The Object of the meeting was not then known, but probably by this you may be informd what it was for.
					I had a few Minutes conversation with Mr. Tallyrand the day I was in Paris, and was happy in believing that his wishes led him to support a good understanding with our Country, but when I spoke to him on the Subject of this General Peace I thought I observ’d a gloom in his Countenance, which I could not but interpret, that the result was still doubtfull to him.  I communicated this Idea to Mr. King in London; but I Wish I may have been mistaken.
					In London I was so much occupied that I could gain but little intelligence worth noting.  Bread was on the rise.  It had risen in the Month of Decr. ten per Cent, and the people seem’d a little alarm’d lest there should be another famine.
					A few days before I left Martinique information was Rec’d that ten sail of English Ships of the line were on their passage to the West Indies, to join the fleet of Observation—All was tranquil at Martinique.
					On the 19th of Febry. I pass’d close under the land of Gaudeloupe but did not see any ships of war altho we pass’d close to Basterre.
					I am sorry that pressing business obliges me to go to South Carolina before I can come to the seat of Government but hope to have the honor of seeing you in the course of twenty days.
					I left the business of the Consulate with Mr. Peter Sterling my Deputy with directions to give you every interesting information that he should receive from time to time, and I hope that the interests of the United States will not suffer in the Short time that I shall be Oblig’d to be absent—Nothing but the prospect of a very heavy loss could have induced me     to leave Barcelona for any length of time; and my business was of such a nature that it could not be settled without my presence.
					The Spanish Government have been treacherous to me in a Contract I made with its authority before the Peace since which they have declin’d complying with it as they find it would operate now to their disadvantage, but I hope by taking Madrid in my way to Barcelona to be able then to induce them to comply with their engagements made without any conditions of being invalid should peace take place.
					I Recquest you, Sir to Excuse my letter, which on account of a laming I am prevented from copping.  I am Sir With Respects & Esteem Your Hble. Servt.
					
						Willm. Willis
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
